Citation Nr: 0901544	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

In December 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for hepatitis C in a June 2004 rating decision; the veteran 
did not appeal that decision.

2. Evidence received since June 2004 RO decision, which 
denied the veteran's claim for service connection for 
hepatitis C, that is not cumulative or redundant of other 
evidence of record, does not raise a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied a claim for 
service connection for hepatitis C is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
June 2004 rating decision that denied service connection for 
hepatitis C and that claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Prior to the decision on appeal, the RO denied service 
connection for hepatitis C in a June 2004 rating decision.  
That same month, the RO informed the veteran of the decision 
and of his appellate rights.  He did not appeal the decision 
and thus the decision became final.  See 38 U.S.C.A. § 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

In the May 2006 rating decision on appeal, the RO declined to 
reopen the veteran's claims for service connection for 
hepatitis C.  In the Statement of the Case, issued in June 
2007, the RO appears to address the merits of the claim, thus 
implicitly (it appears) reopening the claim.  

Notwithstanding the RO's decision to reopen these claims, the 
Board has jurisdictional responsibility to determine whether 
it is proper to reopen the claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
this claim.  Only if the Board determines that new and 
material evidence sufficient to reopen the claims has been 
received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Service connection for hepatitis C was denied in June 2004 on 
the basis that there was no nexus between the veteran's 
current hepatitis C and his service.  Thus, to reopen the 
claim, evidence added to the record since the June 2004 
rating decision must tend to prove that the veteran's 
hepatitis was caused by an event during service or had onset 
during service.  

Relevant medical evidence of record at the time of the June 
2004 rating decision consisted of service treatment records 
private treatment records from Cancer and Blood Specialists 
of Nevada.  Also of record was a post traumatic stress 
disorder (PTSD) questionnaire in which the veteran reported 
that he had come in contact with blood from a fatally wounded 
fellow soldier and that he had handled and burned the bodies 
of the enemy.  

Evidence added to the record since the June 2004 rating 
decision includes copies of the Cancer and Blood Specialists 
of Nevada records that were already of record plus more 
recent records from that treatment provider.  None of these 
records provide any information linking the veteran's 
hepatitis C to his service.  Hence, the newly submitted 
records are not material evidence.  

The only other evidence received since that June 2004 rating 
decision is a photograph of a monkey, which accompanied the 
veteran's May 2007 Notice of Disagreement.  In that document, 
the veteran offered several theories as to how he contracted 
hepatitis C during service.  One of these was that he had 
been bitten by a monkey during service, he stated that 
"[m]onkey's carry many diseases such as Aids, possibly 
Hepatitis C."  

The photograph of a monkey and the veteran's speculation do 
not constitute competent evidence because the veteran has not 
shown that he has the medical knowledge of other than a 
layperson.  Lay opinion evidence as to other than simple 
medical matters is not competent evidence.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In some instances, lay statements regarding what at first 
glance appears to be a medical question, can be competent 
evidence.  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Simple conditions may be 'diagnosed' by a 
layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The conditions at issue in Barr  and 
Jandreau were varicose veins and a dislocated shoulder.  

However, more complex medical questions cannot be competently 
addressed by a layperson, as in this case.  See eg. Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007) (diagnosis of 
rheumatic fever); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(diagnosis of asthma).  Whether a monkey bite can transmit 
hepatitis C and whether the veteran now has hepatitis C due 
to this monkey bite many years ago is far to complex a 
medical question to be answered by a layperson.  As the 
veteran's speculation is not competent evidence it is not 
probative of that which it asserts.  

In that Notice of Disagreement, the veteran offered several 
other speculations as to how he may have contracted hepatitis 
C during service.  These include the following: (1) coming in 
contact with the blood of his fatally wounded tank commander;  
(2) coming in contact with the dead bodies of the enemy;  (3) 
mosquito bites; (4) sharing bathroom and shower facilities 
with other soldiers who were intravenous drug users; (5) air 
gun vaccinations; (6) sexual relations with women in Vietnam.  

These speculations as to how the veteran may have contracted 
hepatitis C are not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007).  The record is absent for any 
evidence that the veteran came in contact during service with 
body fluids of any person who had hepatitis C.  Hence, his 
speculations are not probative of how he contracted hepatitis 
C.  Even resolving all reasonable doubt in favor of the 
veteran, service connection cannot be established on the 
basis of pure speculation.  38 C.F.R. § 3.102.  The Board 
finds that these statements do not raise a reasonable 
possibility of substantiating his claim for service 
connection for hepatitis C.  

As new and material evidence has not been added to the record 
since the last final denial of his claim for service 
connection for hepatitis C, the claim cannot be reopened.  
The evidence in this matter is not so evenly balanced so as 
to allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in April 2006 that fully addressed all three 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the veteran of what 
evidence was required to substantiate the underlying claim 
for service connection.  That letter also informed the 
veteran  that his claim had previously been denied and that 
new and material evidence was required to reopen the claim.  
He was given the proper definition of new and material 
evidence and told the basis for the denial of his claim in 
the June 2004 rating decision.  That letter also  informed 
the veteran as to how VA assigns disability ratings and 
effective dates in the event that a claim is granted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, 
in cases such as this, where a previously denied claim is not 
reopened, VA has no duty to provide a medical examination or 
obtain a medical opinion.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained treatment records.  
The veteran has submitted private treatment records from 
Cancer and Blood Specialists of Nevada, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


